Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

by and between

FORT WORTH HOSPITAL REAL ESTATE, LP,

a Texas Limited Partnership,

as Seller,

and

CARTER VALIDUS PROPERTIES II, LLC,

a Delaware limited liability company

and/or its assignee or nominee

as Purchaser

 

  Premises:    Baylor Surgical Hospital         1800 Park Place         Ft.
Worth, Texas      Date:                , 2014   

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date (as hereinafter defined) by and between FORT WORTH HOSPITAL REAL
ESTATE, LP a Texas limited partnership (“Seller”), whose principal place of
business is located at                                         , and CARTER
VALIDUS PROPERTIES II, LLC, a Delaware limited liability company and/or its
assignee or nominee (“Purchaser”), whose principal place of business is located
at 4890 West Kennedy Boulevard, Suite 650, Tampa, Florida 33609. The “Effective
Date” shall be the date the Title Company (as hereinafter defined) receives an
original counterpart of this Contract signed by both Seller and Purchaser, as
evidenced by the Title Company’s signature hereto.

ARTICLE I

PROPERTY

Section 1.01 Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase from Seller, upon the terms and conditions
set forth herein, all of Seller’s right, title and interest in and to the
following properties and assets:

(a) That certain tract of real property located in Fort Worth, Texas more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes, together with all of Seller’s right, title and interest in and to
(i) all and singular the rights and appurtenances pertaining to such real
property, including any easements, and all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way, and (ii) any and all
water, water rights or similar rights or privileges (including tap rights)
appurtenant to or used in connection with the ownership or operation of such
real property (all of the foregoing being hereinafter collectively referred to
as the “Real Property”).

(b) All improvements and structures now constructed and completed or to be
constructed and completed prior to Closing with respect to and situated on the
Real Property, including without limitation that certain two (2)-story hospital
building totaling upon completion approximately 83,464 rentable square feet
situated on approximately 5.3 acres (“Hospital Building”) but specifically
excluding the Ground Tenant’s interest in that certain two-story medical office
building totaling upon completion approximately 8,268 rentable square feet
located upon the Real Property (“MOB”). The Property shall include Seller’s
right, title and interest in all parking areas, loading dock facilities,
landscaping and other improvements, structures and fixtures (except trade
fixtures, if any) (all of the foregoing being hereinafter collectively referred
to as the “Improvements”).

(c) All of Seller’s interest in that certain Lease Agreement between Seller, as
landlord, and Fort Worth Surgicare Partners, LTD, as tenant (“Tenant”), dated
August 8, 2013, covering the entire leasable space of the Real Property

 

1



--------------------------------------------------------------------------------

(except as limited by the Ground Lease, as defined herein) and the Improvements
(collectively, the “Lease”), all security deposits, prepaid rents and similar
items attributable to periods after Closing, any receivables attributable to
periods after Closing for common area maintenance, taxes, insurance and/or other
items, if any, due and payable under the Lease, and all of Seller’s right, title
and interest, if any, in any parking agreements, and all contract rights of
Seller relating to the Real Property and/or Improvements, to the extent
assignable without additional payment or fee on the part of Seller, approved by
Purchaser and all other intangible rights which are appurtenant to the Real
Property and/or the Improvements, including (to the extent assignable) all roof,
HVAC and other warranties issued with respect to the Improvements, to the extent
assignable without additional payment or fee on the part of Seller, and the
non-exclusive right to use of the trade name associated with the Improvements,
and any and all derivations of such name to the extent that Seller has such
right, provided the parties agree this shall not apply to any trade names
associated with the Tenant’s business or the MOB (all of the foregoing being
hereinafter collectively referred to as the “Intangible Property”).

(d) All of Seller’s right, title and interest, if any, in all equipment,
furniture, furnishings, machinery, heating, plumbing, ventilation and air
conditioning systems and equipment, carpet, tile, floor coverings, security
devices, sprinkler systems, supplies, telephone exchange numbers, tenant lease
files, leasing records, tenant credit reports, telephone systems, audio systems,
keys, surveys, plans and specifications (whether in cad, electronic or other
format), maintenance equipment and supplies and all other tangible personal
property situated on the Real Property and used in connection therewith or with
the Improvements along with Seller’s interest, if any, as lessee in any rented
or leased personal property, to the extent approved by Purchaser, to the extent
assignable (all of the foregoing being hereinafter collectively referred to as
the “Personal Property”).

All of the foregoing items purchased under this Contract are collectively
referred to as the “Property”.

Section 1.02 Excluded Assets. (a) The parties agree that the Real Property is
subject to that certain Ground Lease dated November 18, 2013 between the Seller,
as landlord, and 1800 Park Place Partners, LLC, as tenant (“Ground Tenant”)
(“Ground Lease”) upon which a medical office building has been constructed by
Ground Tenant (“MOB”). The Property as defined herein, is subject to the Ground
Lease and its terms, and assets of the Ground Tenant or the improvements located
upon the “Property” as defined in this Ground Lease shall not be a part of the
Property except the extent of the Seller’s interest in the same as “Landlord”
under the Ground Lease; (b) The parties also acknowledge and agree that as of
the Effective Date, the Improvements a part of the Property are in the process
of construction. The Seller is party to construction contracts in connection
with the construction, including, without limitation, construction contracts
with its contractor and architect, the performance obligations under which will
be complete on or before Closing (all such construction contracts, herein,
collectively, the

 

2



--------------------------------------------------------------------------------

“Construction Contracts”). The parties agree that the Construction Contracts and
the rights and obligations thereunder shall not be a part of the Property and
assigned at Closing, except to the extent the same include warranties against
construction defects or warranties or workmanship which shall be assigned to
Purchaser, to the extent assignable without additional fee to the Seller, at
Closing.

ARTICLE II

PURCHASE PRICE

Section 2.01 Purchase Price. The purchase price (the “Purchase Price”) shall be
determined as follows:

(a) Upon substantial completion of the Improvements and prior to Closing, Seller
and Tenant shall establish the Basic Rent, as such term is defined in the Lease,
payable by Tenant based on the Actual Project Costs (as defined in the Lease and
including soft and hard costs as described therein) incurred by Seller to
complete the Improvements and obtain all necessary permits, approvals and
licenses to operate a surgical hospital on the Property as evidenced by the
Seller. The agreed Basic Rent, as calculated pursuant to the Lease, shall be
evidenced by a written agreement executed by Tenant and Seller and incorporated
into the Lease prior to the Closing (the “Basic Rent Agreement”).

(b) As used herein, the term “Net Operating Income” shall be defined as the full
Basic Rent expected to be received by Purchaser during the first twelve
(12) full months that Tenant is required to pay rent under the terms of the
Lease after Closing.

(b) The final Purchase Price will be determined by (i) dividing the Net
Operating Income expected to be received by Purchaser during the first full
twelve (12) months of the Lease following Closing, as set forth in above, by
6.82% (the “Agreed Capitalization Rate”), and (ii) adding the sum equal to 1% of
the number calculated under clause (i) to reimburse Seller for its broker’s fees
and costs. By way of example, if the Basic Rent were determined for the first
twelve (12) full months that Tenant is required to pay rent under the terms of
the Lease after Closing to be $3,349,690, then the Purchase Price would be
calculated by dividing $3,349,690 by 0.0682 with the result being
$49,115,689.15. The final Purchase Price would be $49,606,846.04 ($49,115,689.15
plus one percent brokerage fee of $491,156.89. The final Purchase Price,
determined as set forth herein, shall be determined by the parties and agree to
in writing promptly after receipt of the Actual Project Costs and determination
of the Basic Rent and shall be paid by Purchaser to Seller at the Closing (as
hereinafter defined) in cash or immediately available wire transfer funds. The
parties agree to work together in good faith to reasonably come to terms on and
approve the Purchase Price. In the event the parties cannot agree within 30 days
after the information is submitted by Seller to Purchaser, the parties agree to
submit to mediation to resolve the issue.

 

3



--------------------------------------------------------------------------------

Section 2.02 Earnest Money. Purchaser will, no later than 5:00 p.m. Eastern Time
on the second (2nd) business day after the Effective Date, deposit the amount of
ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) as the earnest money hereunder
(the “Earnest Money Deposit”), with First American Title Insurance Company whose
address is 3031 North Rocky Point Drive West, Suite 770, Tampa, Florida 33607,
Attention: Ken Rossburg (the “Title Company”). As used herein, the term “Earnest
Money Deposit” means the Earnest Money Deposit together with all interest
accrued from time to time thereon. The Earnest Money Deposit may, at the option
of Purchaser, be in the form of cash, certified check, cashier’s check or other
immediately available funds. The Title Company must hold the Earnest Money
Deposit in an interest-bearing account at a federally insured banking
institution acceptable to Purchaser and Seller, with all interest being paid to
Purchaser or Seller, as the case may be, upon either being transferred the
Earnest Money Deposit in accordance with the terms of this Contract. At the
Closing, the Earnest Money Deposit will be applied toward the cash portion of
the Purchase Price, but otherwise the Earnest Money Deposit will be held by the
Title Company, returned to Purchaser, or delivered to Seller, in accordance with
the terms of this Contract.

ARTICLE III

REVIEW ITEMS

Section 3.01 Survey. Seller shall, within two (2) days following the Effective
Date, deliver to Purchaser a copy of Seller’s most recent survey of the
Property. Seller, at Seller’s sole cost and expense, shall provide a new or
recertified “As Built” survey of the Property (the “Survey”) prepared by a
surveyor licensed in the State in which the Property is located and approved by
Purchaser showing the final completed Improvements constructed by Seller.
Subject to approval of the Survey by Seller, Purchaser and the Title Company,
the metes and bounds description of the Real Property contained in the Survey,
if differing from that described in the deed by which Seller took the Real
Property, will, at the election of Purchaser, be the description of the Real
Property used in a the Quit Claim Deed, in form and substance acceptable to both
Buyer and Seller, delivered by Seller at Closing.

Section 3.02 Title Review Items. Title Company shall deliver to Purchaser, at
Seller’s cost, an commitment to issue a standard Texas form T-1 Owner Policy of
Title Insurance or a reissuance of the existing title policy of the Seller
obtained in 2014 (the “Title Commitment”), issued by the Title Company which
shall set forth the state of title to the Real Property and the Improvements.
The Title Commitment shall be delivered to Purchaser with a complete legible set
of all exceptions described therein. The date of delivery of the Title
Commitment and exception documents shall herein be the “Title Delivery Date.”
Purchaser shall, on or before twenty (20) days after the Title Delivery Date
(the “Title Review Date”), deliver to Seller in writing any objections to
matters shown in the Title Commitment and/or on the Survey, provided that the
final “as Built” Survey has then been delivered to Purchaser. Purchaser’s
failure to timely object to any exception set forth in the Title Commitment or
any disclosure made on the Survey, if then delivered to Purchaser, shall be
deemed to constitute Purchaser’s approval of all such

 

4



--------------------------------------------------------------------------------

exceptions and disclosures and all such exceptions and disclosures shall then
become Permitted Exceptions (as defined herein), for purposes of the Title
Commitment and the approval of the Survey, respectively. Notwithstanding the
foregoing, if the final “As Built” Survey is not delivered to Purchaser at least
ten (10) days prior to the Title Review Date, Purchaser shall have ten (10) days
after the actual delivery of said final Survey to review same and deliver to
Seller any objections thereto and if Purchaser fails to deliver any objection to
the Survey within said ten (10) day period, Purchaser shall be deemed to have
accepted the Survey. If Purchaser timely objects to any exceptions set forth in
the Title Commitment or disclosures made on the Survey in accordance with the
terms and conditions of this Section 3.02, then Seller shall have the right, but
not the obligation, to attempt to cure, or cause to be cured, any such items
which are the subject of such timely objections within ten (10) business days of
the date Seller receives Purchaser’s objections to such items. Notwithstanding
any provision to the contrary, Purchaser shall not be required to object to any
monetary liens or monetary encumbrances, or real property taxes and assessments
existing against the Property and due and payable as of the Closing Date (as
defined herein) and the parties agree that such items (collectively, the
“Nonpermitted Exceptions”) may be released as of the Closing, provided Seller
must provide Buyer notice during the 10 business day cure period if any such
encumbrance will not be cured at Closing (as defined herein). If Seller elects
not to cure, or fails to timely respond to any of Purchaser’s objection(s),
Seller shall be deemed to have elected not to cure such item. Purchaser may,
within 5 business days of Seller’s election or failure to cure, terminate this
Contract by delivery to Seller and the Title Company of a written notice of
termination pursuant to this Section 3.02. In the event that Purchaser delivers
a timely notice of termination pursuant to this Section 3.02, the Title Company,
acting as escrow agent, shall release and return the Earnest Money Deposit to
Purchaser. If Purchaser fails to terminate this Contract as set forth herein,
Purchaser shall be deemed to have waived its objection to the disapproved,
uncured item(s), whereupon each such disapproved, uncured item shall then become
a Permitted Exception.

Section 3.03 Other Review Items. To the extent not previously delivered, Seller
shall, within two (2) business days following the Effective Date, deliver to
Purchaser the items shown on Schedule 3.03 to this Contract, to the extent in
Seller’s possession (collectively, the “Seller Deliveries”). Seller makes no
representation or warranty as to the truth, accuracy or completeness of the
Seller Deliveries or any other studies, documents, reports or other information
provided to Purchaser by Seller except that Seller has no actual knowledge that
any of the Seller Deliveries are false or misleading in any material respect.

Section 3.04 Inspection. Purchaser has the right, at all reasonable times
following not less than three (3) business days’ prior written notice to Seller,
to conduct on-site inspections of the Property and physical inspections and
tests of the Property during the Review Period (as hereinafter defined),
including, without limitation, the right to enter and inspect all portions of
the Property and to interview Tenant; provided, however, Purchaser agrees not to
unreasonably interfere with Seller’s or Tenant’s operations, cause any violation
or breach of the landlord obligations under the Lease, or cause any damage to
the Property. Notwithstanding the foregoing, Purchaser shall not conduct or
allow any physically intrusive testing of, on or under the Property without the

 

5



--------------------------------------------------------------------------------

prior written consent of Seller which may granted or denied in Seller’s sole
discretion. Seller and/or Seller’s representative and any representative of the
Tenant may be present during Purchaser’s on-site inspections. Purchaser shall,
at its expense, repair any damage to the Property caused by Purchaser’s
inspection or testing thereof, and shall indemnify, defend and hold harmless
Seller, Tenant and any of their respective agents, advisors, representatives,
affiliates, employees, directors, partners, members, beneficiaries, investors,
servants, shareholders, subsidiaries, trustees or other persons or entities
acting on Seller’s or Tenant’s behalf or otherwise related to or affiliated with
Seller or Tenant (collectively, “Seller Related Parties”) from and against any
and all claims, actions, suits, liens, damages, liabilities, losses and
expenses, including those to real or personal property or personal injury or
death, to the extent attributable to or arising from any acts performed in
exercising Purchaser’s rights under this Article III. This agreement to
indemnify Seller, and Seller Related Parties shall survive the Closing and any
termination of this Contract. Prior to, and as a condition to any entry on the
Property by Purchaser or its agents for the purposes set forth in this
Article III, Purchaser shall deliver to Seller a certificate of insurance
evidencing comprehensive general liability coverage with a combined single limit
of at least $2,000,000.00 for bodily injury and property damage covering any
activity, accident or damage arising in connection with Purchaser or agents of
Purchaser on the Property, and naming Seller, as an additional insured.
Purchaser shall provide a copy of any written inspection, test, report or
summary to Seller promptly upon Purchaser’s receipt thereof. For purposes of
this Section 3.04 only, the term “Lease” shall include the Ground Lease, and the
term “Tenant” shall include the Ground Tenant.

ARTICLE IV

REVIEW PERIOD

Section 4.01 Review Period. Purchaser shall have a period of sixty (60) days
following full execution of this Contract by Purchaser and Seller (the “Review
Period”) to review due diligence materials and documents required to be
delivered to Purchaser under Article III and to conduct such inspections,
interviews, tests or audits as Purchaser, in its sole discretion, deems
appropriate as permitted pursuant to Article III. Subject to the terms of
Article III, Purchaser shall also have the right to conduct reasonable
interviews with the Seller’s tenants or service providers at the Property.

Section 4.02 Waiver Notice. If for any or no reason Purchaser, in its sole and
absolute discretion, is not satisfied with the items to be delivered by Seller
to Purchaser under Article III, the results of such inspections, interviews,
tests or audits or any other fact or situation with respect to the Property,
then in such event Purchaser shall have the right to terminate this Contract
prior to the expiration of the Review Period. If Purchaser fails, for any or no
reason, to deliver Seller written notice unconditionally waiving this
termination right on or before the end of the Review Period (the “Waiver
Notice”), this Contract shall be deemed automatically terminated. Purchaser’s
failure to deliver the Waiver Notice on or before expiration of the Review
Period shall be deemed Purchaser’s election to terminate this Contract under
this Section 4.02. If the Waiver Notice is timely given, the Earnest Money
Deposit shall become nonrefundable to Purchaser (except in the event of a
Seller’s default under this Contract and except as expressly provided in the
Contract to the contrary) but remain a credit against the Purchase Price at
Closing.

 

6



--------------------------------------------------------------------------------

Section 4.03 Termination. If this Contract has been terminated in accordance
with, and subject to the terms of Section 4.02, the Earnest Money Deposit shall
be refunded fully and promptly to Purchaser, and the parties hereto shall
thereupon be relieved of all liabilities and obligations hereunder except for
the indemnity obligations of Purchaser expressly set forth in this Contract.
Purchaser will promptly return to Seller any due diligence materials delivered
by Seller. Seller expressly acknowledges and agrees that, if Purchaser requests
the Title Company to return the Earnest Money Deposit as a result of Purchaser’s
election to terminate this Contract under Section 4.02, then the Title Company
shall have no obligation to independently determine whether Purchaser has the
right to receive the Earnest Money Deposit, and the Title Company may rely
solely upon the written instructions set forth in any written notice delivered
by Purchaser from and after such election, without the joinder, approval or
consent of Seller.

Section 4.04 Service Contracts. Seller agrees that all service and maintenance
contracts to which Seller is a party (collectively, the “Service Contracts”)
must be terminated by Seller on or before the Closing Date unless Purchaser
otherwise elects, by written notice prior to the end of the Review Period, to
assume same; provided, however, Seller has no obligation to terminate any
Service Contracts which cannot be terminated, without cause and without any
termination fee, on thirty (30) or less days’ notice. The Service Contracts
exclude management and leasing agreements, all of which must be terminated by
Seller, at Seller’s sole cost, on or before the Closing Date, to the extent any
such agreements exist. Nothing in this Section 4.04 shall require the
termination of service contracts or agreements of the Tenant to which Seller is
not a party.

ARTICLE V

CONVEYANCE

Section 5.01 Conveyance. At the Closing, Seller will convey fee simple title to
the Real Property and the Improvements to Purchaser or Purchaser’s assignee or
nominee by the Deed and title to the Personal Property and the Intangible
Property by the Bill of Sale (as hereinafter defined), free and clear of any and
all deeds of trust, mortgages or other liens or indebtedness; subject, however,
to the following (collectively, the “Permitted Exceptions”):

(a) General real estate taxes for the year in which the Closing occurs and
subsequent years not yet due and payable.

(b) All easements, restrictions, rights of way, party wall agreements,
encroachments, covenants, reservations, agreements, leases, tenancies, licenses,
conditions, and other matters affecting all of any portion of the Property to
the extent (i) items reflected in the Title Commitment or Survey that either are
not objected to in writing within the time periods provided in this Contract, or
if objected to in writing by Purchaser, are those which Seller has elected not
to

 

7



--------------------------------------------------------------------------------

remove or cure, or has been unable to remove or cure, and subject to which
Purchaser has elected or is deemed to have elected to accept the conveyance of
the Property; and (iii) created by or consented and agreed to in writing by
Purchaser prior to or at the Closing.

(c) The rights of Tenant and the Ground Tenant.

Section 5.02 Owner Policy. At the Closing, the Title Company shall issue, at
Seller’s cost, a standard Texas Form T-1 Owner Policy of Title Insurance (the
“Owner Policy”) in Purchaser’s favor in the amount of the Purchase Price,
insuring Purchaser’s fee simple title to the Real Property and the Improvements
subject only to the Permitted Exceptions, together with the following
endorsements requested by the Purchaser, such endorsements to be at Purchaser’s
cost, if available in the State of Texas: T-19- Restrictions, Encroachments &
Minerals; T-23- Access; T-25 Contiguity; Deletion of Arbitration; Limitation of
the survey exception to shortages in area.

ARTICLE VI

CLOSING

Section 6.01 Closing. Subject to satisfaction or waiver of the Conditions
Precedent to Closing set forth in Section 9.05 and 9.07 of this Contract, the
purchase and sale of the Property (the “Closing”) will be held through escrow at
the offices of the Title Company and will occur at 11:00 a.m. Dallas, Texas time
on the earlier of the date which is: (i) ten (10) days following receipt by
Purchaser of Seller’s written notice (“Seller’s Closing Notice”) setting forth:
(A) the agreement of the parties determining of the Purchase Price as set forth
herein, and (B) that all Conditions Precedent to Closing to be performed by
Seller have been satisfied, or (ii) December 31, 2014 (the “Closing Date”).
Notwithstanding the forgoing, in the event that the final Purchase Price cannot
be determined on or before the Closing Date as set forth herein, the Closing
Date may be reasonably extended by the request of either party; provided that if
the completion of the Improvements has not occurred so that the Purchase Price
can be determined on or before January 31, 2015, Purchaser may elect to
terminate this Contract by written notice to Seller.

Section 6.02 Seller’s Obligations. At the Closing, Seller shall deliver to
Purchaser, and/or cause the execution and delivery by all parties other than
Purchaser of, the following with respect to the Property:

(a) That certain special warranty deed (the “Deed”) in the form attached hereto
as Exhibit C and made a part hereof for all purposes.

(b) That certain blanket conveyance, bill of sale and assignment (“Bill of
Sale”) in the form attached hereto as Exhibit D and made a part hereof for all
purposes.

(c) That certain affidavit (the “FIRPTA Affidavit”) in the form attached hereto
as Exhibit F and made a part hereof for all purposes.

 

8



--------------------------------------------------------------------------------

(d) An original counterpart of Assignment of Lease, in form and substance
satisfactory to the Seller.

(e) To the extent necessary to permit the Title Company to remove any exception
in the Owner Policy for mechanics’ and materialmen’s liens and general rights of
parties in possession, a certificate as to debts and liens and parties in
possession executed by Seller, made to the Title Company and in a form
reasonably acceptable to Seller and the Title Company, along with a GAP
certificate and any other items reasonably required by the Title Company, all in
a form acceptable to the Seller in its sole discretion and qualified based on
Seller’s actions during its ownership of the Property.

(f) Seller’s certification that all representations and warranties made by
Seller under this Contract are true, complete and correct in all material
respects as of the Closing Date (if accurate or, if not accurate, a description
of the basis for such inaccuracy).

(g) A closing statement, prepared by Title Company, in form and substance
mutually satisfactory to Purchaser and Seller (the “Closing Statement”).

Section 6.03 Purchaser’s Obligations. At the Closing, Purchaser shall deliver
the Purchase Price to Seller in cash or by wire transfer of immediately
available funds, and shall execute and deliver to Seller the following with
respect to the Property:

(a) An original counterpart of Assignment of Lease, in form and substance
satisfactory to the Seller.

(b) An original counterpart of an Assignment of Ground Lease, in form and
substance satisfactory to the Seller or written certification from the Purchaser
that the Ground Lease has been extinguished as a result of the Closing of the
MOB Purchase Transaction (as defined in Section 9.05), in form and substance
satisfactory to Seller.

(c) An original counterpart of an Amendment to Lease (as defined in
Section 9.05), in form and substance satisfactory to Seller,

(d) Appropriate evidence of Purchaser’s authority to consummate the transactions
contemplated by this Contract as may be required by the Title Company or
reasonably requested by Seller’s counsel.

(e) The Bill of Sale.

(f) The Closing Statement

(g) Any items, documents or certifications reasonably required by the Title
Company.

 

9



--------------------------------------------------------------------------------

Section 6.04 Management Transition/Roof Warranty. Seller agrees that Purchaser
may contact Seller and its managing agent to obtain copies of and to discuss any
income and expense reports prepared for the Property and to discuss the
operation of the Property. Seller shall use commercially reasonable efforts to
obtain at or prior to Closing the consents of the issuers of any roof warranties
and all other warranties affecting the Property to the assignment of such roof
warranties and all other warranties at Closing from Seller to Purchaser,
including by making property management personnel available at reasonable times
and after reasonable notice for inspections of the roof by such roof warranty
issuers and the other issuers of the other warranties and executing such
documents (in forms reasonably acceptable to Seller) as reasonably necessary to
assign any such roof warranties to Purchaser. Purchaser shall be responsible for
any inspection fees assessed by the roof warranty issuers to give such consents,
together with the costs of any repairs or replacements required by any roof
warranty issuer as a condition to delivery of its consent.

Section 6.05 Possession. Possession of the Property must be delivered by Seller
to Purchaser at the Closing, subject only to the Permitted Exceptions.

Section 6.06 Due Diligence Costs. Purchaser will pay its own costs in conducting
its due diligence activities.

ARTICLE VII

CLOSING ADJUSTMENTS

Section 7.01 General Prorations. The following will be apportioned at the
Closing:

(a) Rents, if any, as and when collected (the term “rents” as used in this
Contract includes Basic Rent, percentage rent, common area maintenance, parking,
tax, insurance and other payments due and payable under the Lease or Ground
Lease, together with all sales and other taxes thereon) and all other income
generated by all or any portion of the Property.

(b) Taxes and other assessments (including personal property taxes on the
Personal Property) applicable to the Property, if any. Special assessments
certified by any municipal utility district or other taxing authority prior to
the Closing Date must be paid in their entirety by Seller at or before the
Closing, except to the extent such assessments are payable in installments, in
which event they shall be prorated between the parties. If the tax rate or
assessed valuation or both have not yet been fixed, the proration shall be based
on a good faith estimate as to the amount of such taxes for the current year
after consideration of the tax rate and/or assessed valuation last fixed;
provided that the parties hereto agree that to the extent the actual taxes for
the current year differ from the amount so apportioned at the Closing, the
parties hereto will make all necessary adjustments by appropriate payments
between themselves following the Closing, and this provision shall survive
delivery of the Deed. Seller may after Closing, upon

 

10



--------------------------------------------------------------------------------

notice to Purchaser, at Seller’s option and at such entity’s expense, protest,
appeal or institute such other proceedings as Seller may deem appropriate to
effect a reduction of real estate or personal property assessments which are
assessed prior to the Closing. Seller hereby indemnifies and holds harmless
Purchaser from any loss, costs and damages caused by such contest, including
additional assessment if the tax is raised as a result of such protest, and
shall provide such bonds or other security as required in order to protest such
taxes or assessments. The right to protest, appeal or institute proceedings
shall expire one year after the date of Closing.

(c) Payments under any Service Contracts, if any, which pursuant to Section 4.06
Purchaser has agreed to assume at the Closing.

(d) Gas, electricity and other utility charges, if any, to be apportioned on the
basis of the last meter reading. Notwithstanding the foregoing, if Tenant pays
such gas, electricity and other utility charges directly to the appropriate
utility provider, then such charges paid directly by Tenant to the utility
providers shall not be prorated.

In making such apportionments, Purchaser will receive credit for all rents and
other income paid with respect to the day of the Closing, and Purchaser will be
charged for taxes and other expenses incurred with respect to the day of the
Closing. All apportionments are to be subject to post-closing adjustments as
necessary to reflect later relevant information not available at the Closing and
to correct any errors made at the Closing with respect to such apportionments;
provided, however, that such apportionments shall be deemed final and not
subject to further post-closing adjustments if no such adjustments have been
requested in writing after a period of sixty (60) days from such time as all
necessary information is available to make a complete and accurate determination
of such apportionments. All apportionments (regardless of whether all relevant
information has been received or errors have been made) are final and not
subject to further post-closing adjustment one (1) year following the Closing
Date.

Section 7.02 Specific Prorations. Anything hereinabove contained to the contrary
notwithstanding,

Seller shall retain and be entitled to receive any tax refunds issued after
Closing to the extent applicable to the period prior to the Closing, but not
otherwise. Seller may not initiate nor demand Purchaser initiate or continue any
litigation to collect such tax refunds. There will be no proration of any
insurance related expenses, it being agreed that Purchaser will obtain its own
insurance coverage as of the Closing Date.

Section 7.03 Transaction Costs. Seller shall be responsible for (a) all
attorneys’ fees and expenses, if any, of counsel to Seller; (b) all documentary
stamp, transfer, surtax and excise taxes payable upon the transfer of the
Property and/or recordation of the Deed; (c) the premium for the Owner’s Policy;
(d) the cost of the Survey; and (e) one-half (1/2) of any escrow and other
charges of the Title Company and recording fees. Purchaser shall be responsible
for (a) all attorneys’ fees and expenses, if

 

11



--------------------------------------------------------------------------------

any, of counsel to Purchaser; and (b) one-half (1/2) of any escrow and other
charges of the Title Company; (c) the cost of any title insurance endorsements
requested by the Purchaser; (d) any other costs not expressly required to be
paid by Seller pursuant to this Contract.

Section 7.04 Brokerage Commissions. Purchaser represents to Seller that
Purchaser has not engaged the services of any broker, finder or other agent in
regard to this sale. Seller hereby represents that Seller has retained CASE
Commercial Real Estate Partners, who shall be paid a commission by Seller equal
to one percent (1%) of the Purchase Price in the event the transaction
contemplated by this Contract closes. The parties agree that Purchaser shall
reimburse Seller for the brokerage commission costs of CASE Commercial Real
Estate Partners which shall be paid as a part of the Purchase Price as described
herein. Purchaser hereby agrees to indemnify Seller and hold Seller harmless
against all liability, loss, cost, damage and expense (including, but not
limited to, attorneys’ fees and court costs, including any appeal that may be
filed) which Seller shall ever suffer or incur because of any claim by any
broker, finder, or other agent, whether or not meritorious, for any fee,
commission or other compensation with respect hereto resulting from the acts of
Purchaser. Seller hereby agrees to indemnify Purchaser and hold Purchaser
harmless against all liability, loss, cost, damage and expense (including, but
not limited to, attorneys’ fees and court costs, including any appeal that may
be filed) which Purchaser shall ever suffer or incur because of any claim by any
broker, finder, or other agent, whether or not meritorious, for any fee,
commission or other compensation with respect hereto resulting from the acts of
Seller. This provision shall survive Closing.

Section 7.05 Survival. The terms of this Article shall survive the termination
of this Contract and the Closing and delivery of the Deed for a period of one
(1) year.

ARTICLE VIII

TERMINATION AND REMEDIES

Section 8.01 Purchaser’s Default. If Purchaser defaults under this Contract,
Seller shall be entitled, as Seller’s sole and exclusive remedy, to terminate
this Contract and receive delivery of the Earnest Money Deposit from the Title
Company. Seller and Purchaser acknowledge and agree that, except for Purchaser’s
indemnity obligations hereunder, delivery of the Earnest Money Deposit shall be
deemed liquidated damages for Purchaser’s breach of this Contract, it being
further agreed that the actual damages to Seller in the event of such breach are
impractical to ascertain and the Earnest Money Deposit is a reasonable estimate
thereof. Seller has no right to specifically enforce Purchaser’s obligations
under this Contract nor to seek or otherwise collect any actual, out-of-pocket,
lost profit, punitive, consequential, treble, or other damages from or against
Purchaser, except for the indemnity obligations of Purchaser expressly set forth
in this Contract and the right to recover attorneys’ fees set forth in
Section 12.04 below, which shall not be limited by this Section 8.01. In no
event shall any officer, director, agent or employee of Purchaser or its
partners be personally liable for any of Purchaser’s obligations under this
Contract or the documents to be delivered at the Closing.

 

12



--------------------------------------------------------------------------------

Section 8.02 Seller’s Default. Subject to Section 9.03, if Seller defaults under
this Contract which is not cured by Seller as provided herein, Purchaser shall
be entitled, as Purchaser’s sole and exclusive remedies, to either (a) terminate
this Contract upon written notice to Seller and receive delivery of the Earnest
Money Deposit from the Title Company, together with all accrued interest
thereon, or (b) pursue an action to enforce specific performance of Seller’s
obligations under this Contract; provided that any action by Purchaser for
specific performance must be filed, if at all, within ninety (90) days of
Seller’s default, and the failure to file within such period shall constitute a
waiver by Purchaser of such right and remedy. If Purchaser shall not have filed
an action for specific performance within the aforementioned time period or so
notified Seller of its election to terminate this Contract, Purchaser’s sole
remedy shall be to terminate this Contract in accordance with clause (a) above.
Notwithstanding the foregoing, if specific performance would not be an effective
remedy as a result of Seller’s willful default, Purchaser may, in lieu of
specific performance, but not in lieu of the return of the Earnest Money
Deposit, collect its actual damages from Seller; provided, however, in no event
shall Purchaser be entitled to indirect, consequential or punitive damages from
Seller.

Section 8.03 Limitation of Liability. Notwithstanding anything to the contrary
contained in this Contract or any document executed in connection herewith, the
aggregate liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Contract (or any document or
certificate executed or delivered in connection herewith) shall not exceed an
amount equal to ten percent (10%) of the Purchase Price, however, Purchaser
shall not make any claims in connection with the representations, warranties,
indemnifications, covenants or other obligations (whether express or implied) of
Seller under this Contract unless such claims in the aggregate exceed
$25,000.00. No shareholder or agent of Seller, nor any owner, member,
shareholder, officer, agent, contractor, representative, attorney, officer, or
employee of Seller shall have any personal liability, directly or indirectly,
under or in connection with this Contract or any agreement made or entered into
under or pursuant to the provisions of this Contract, or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Purchaser and it successors and assigns and, without limitation,
all other persons and entities, shall look solely to Seller’s assets for the
payment of any claim or for any performance, and Purchaser, on behalf of itself
and its successors and assigns, hereby waives any and all such personal
liability. The provisions of this Section 8.03 shall survive the Closing or
sooner termination of the Contract.

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.01 Seller’s Representations. Seller hereby represents and warrants to
Purchaser except as set forth in that certain schedule (the “Disclosure
Schedule”) attached hereto as Exhibit G and made a part hereof for all purposes,
as follows:

(a) Seller is a duly organized, validly existing limited partnership under the
laws of the State of Texas and is authorized to conduct business in the

 

13



--------------------------------------------------------------------------------

State of Texas. This Contract has been duly authorized, executed and delivered
by Seller, and is and at the time of the Closing will be a legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.

(b) Seller has received no written notice of any (and, to Seller’s actual
knowledge, there is no) current, proposed or threatened eminent domain or
similar proceeding, or private purchase in lieu of such proceeding, which would
affect the Property in any way whatsoever.

(c) Seller has not received any written notice of a claim that the Property does
not comply with any federal, state, county, city or any other laws, ordinances,
rules and regulations, including, but not limited to, those relating to
environmental, zoning, land use and division, building, fire, health and safety
matters, of any government or any agency, body or subdivision thereof bearing on
the construction of the Improvements and on the operation, ownership or use of
the Property (collectively, “Applicable Laws”), which noncompliance Seller has
not cured.

(d) Seller has received no written notice of any pending or threatened,
litigation which does or would affect the Property or Seller’s ability to
fulfill all of its obligations under this Contract. Except as set forth in the
Disclosure Schedule, there are no outstanding claims on Seller’s insurance
policies which claims relate to the Property.

(e) There are no pending contracts for the sale of all or any portion of the
Property.

(f) Except as disclosed to Purchaser and the Construction Contracts, there are
no Service Contracts or other written agreements for services, supplies or
materials affecting the use, operation or management of the Property entered
into by Seller. Seller has delivered to Purchaser true, complete and correct
copies of all Service Contracts.

(g) Seller has not received any written notice concerning any alleged violation
of any applicable environmental law, rule or regulation which remains uncured.

(h) As a condition of Closing, Purchaser shall have no obligation to continue to
employ any persons presently employed by Seller at the Property.

(i) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (“Code”)), and is not
subject to the provisions of Sections 897(a) or 1445 of the Code related to the
withholding of sales proceeds to foreign persons.

 

14



--------------------------------------------------------------------------------

(j) (i) Seller is (A) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “List”), (B) not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, and
(C) not an “Embargoed Person” (as defined below), (ii) to Seller’s actual
knowledge, none of the funds or other assets of Seller constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person, and
(iii) to Seller’s actual knowledge, no Embargoed Person has any interest of any
nature whatsoever in any Seller (whether directly or indirectly). The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.

EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS SECTION
9.01 OR EXPRESSLY PROVIDED IN THE DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO
BUYER AT CLOSING, SELLER MAKES NO REPRESENTATIONS AND WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING, WITH REGARDS TO THE PROPERTY OR ANY PORTION OF
IT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OR MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, SUITABILITY OR WORKMANLIKE PERFORMANCE.

Section 9.02 Purchaser’s Representations. Purchaser hereby represents and
warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

(a) Purchaser is a Delaware limited liability company, duly organized, validly
existing and in good standing under the laws of its organization, and has all
requisite power and authority to carry on its business as now conducted. This
Contract constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(b) Purchaser has the capacity and complete authority to enter into and perform
this Contract, and no consent, approval or other action by any person or entity
(other than the person signing this Contract on behalf of Purchaser and any
approval to be obtained by Purchaser during the Review Period) will be needed
thereafter to authorize Purchaser’s execution and performance of this Contract.

 

15



--------------------------------------------------------------------------------

(c) Purchaser has received no written notice of any pending or threatened,
claim, action or litigation which does or would affect Purchaser’s ability to
fulfill all of its obligations under this Contract.

(d) Purchaser is not a party to and does not contemplate being the subject of a
voluntary or involuntary proceeding under Chapter 11 of the U.S. Code or under
any state laws relating to debtors, or subject to any general assignment for the
benefit of creditors, and Purchaser is solvent and able to pay its debts as they
become due.

(e) (i) Purchaser is (A) not currently identified on the List, (B) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, and (C) not an Embargoed Person, (ii) to Purchaser’s actual knowledge,
none of the funds or other assets of Purchaser constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person, and
(iii) to Purchaser’s actual knowledge, no Embargoed Person has any interest of
any nature whatsoever in any Purchaser (whether directly or indirectly).

Section 9.03 Discovery. As used in this Contract, the phrase “Seller’s
knowledge” or any derivation thereof shall mean the actual knowledge of the Vice
President of the Seller who were actively involved with the Property. It shall
be a condition of Closing that the representations and warranties contained in
this Article IX (the “Closing Date Representations”) are true and correct in all
material respects at Closing. In the event that Seller or Purchaser learns that
any of said representations or warranties becomes inaccurate between the
Effective Date and the Closing, Seller or Purchaser, as applicable, shall
immediately notify the other party in writing of such change (a “Notice of
Inaccuracy”). The Closing shall be automatically extended up to thirty (30) days
in order to allow Seller to cure such change if Seller elects, by written notice
delivered to Purchaser within five (5) business days after Seller’s receipt of a
Notice of Inaccuracy. In the event Seller so cures such change by the Closing
Date (as the same may be extended pursuant to this Section 9.03), this Contract
shall remain in full force and effect. If Seller does not cure such change by
the Closing Date (as the same may be extended pursuant to this Section 9.03),
Purchaser may either (a) terminate this Contract by written notice to Seller, in
which case the Earnest Money Deposit, together with interest earned thereon,
shall be returned to Purchaser and the parties shall have no further rights or
obligations hereunder, except for those which expressly survive such
termination, or (b) waive such right to terminate by proceeding with the
transaction pursuant to the remaining terms and conditions of this Contract
without any reduction in the Purchase Price. In the event Purchaser elects
option (b) in the preceding sentence, the representations and warranties shall
be deemed to be automatically amended to reflect said change. Notwithstanding
and without limiting the foregoing, (i) if any of the representations or
warranties of Seller that survive Closing contained in this Contract or in any
document or instrument delivered in connection herewith are materially false or
inaccurate, or Seller is in material breach or default of any of its obligations
under this Contract that survive Closing, and Purchaser nonetheless closes the
transactions

 

16



--------------------------------------------------------------------------------

hereunder and purchases the Property, then Seller shall have no liability or
obligation respecting such false or inaccurate representations or warranties or
other breach or default (and any cause of action resulting therefrom shall
terminate upon the Closing) in the event that either (x) on or prior to Closing,
Purchaser shall have had actual knowledge of the false or inaccurate
representations or warranties or other breach or default, or (y) the accurate
state of facts pertinent to such false or inaccurate representations or
warranties or other breach or default was contained in any of the information
respecting the Property furnished by Seller or otherwise obtained by Purchaser.

Section 9.04 Operating Covenants. Seller agrees to maintain the Property prior
to the Closing in a manner consistent with its current operating procedures, and
shall not, without the prior written consent of Purchaser, do any of the
following:

(a) Enter into any contract affecting the Property that will not be fully
performed by Seller on or before the Closing Date or that will not be
susceptible of cancellation by Purchaser on or after the Closing Date upon
thirty (30) days or less prior written notice, without cost or liability to
Purchaser, or amend, modify or supplement any existing contract (other than
leases which are subject to clause (b) below) or agreement in any material
respect.

(b) Enter into any new lease.

(c) Fail to maintain its current insurance covering Seller’s interest in the
Property or advise Purchaser promptly of the occurrence of any fire or other
casualty affecting the Property.

(d) Sell, assign or create any right, title or interest whatsoever in or to the
Property (including any so-called “back-up” contracts which are expressly
prohibited) or create any voluntary lien, thereon from and after the date of the
Title Commitment, other than liens or encumbrances noted in the Title
Commitment, without promptly discharging same or otherwise complying with the
terms of Section 4.04.

(e) Intentionally take any action which would have the effect of violating any
of the representations and warranties of Seller contained in this Contract.

Section 9.05 Seller’s Conditions Precedent. Seller is not obligated to perform
under this Contract unless all of the following conditions precedent are
satisfied (or waived in writing by Seller) and are otherwise true and correct as
of the Closing Date:

(a) All of Purchaser’s representations and warranties are true and correct in
all material respects.

(b) Purchaser has performed all of its covenants, agreements, and obligations
under this Contract in all material respects and is otherwise not in default.

 

17



--------------------------------------------------------------------------------

(c) The Closing (as defined therein) of the transactions contemplated by the
Purchase Agreement between Purchaser and 1800 Park Place Partners, LLC regarding
the sale of the MOB shall have occurred or be simultaneously occurring with the
Closing (“MOB Purchase Transaction”), including the extinguishment of the Ground
Lease or assignment and assumption of the Ground Lease by Purchaser, in form and
substance acceptable to Seller, assuming the obligations of Seller as landlord
upon Closing.

(d) Amendment to Lease Agreement, executed by Seller, Tenant and Purchaser, in
form and substance satisfactory to Seller and Tenant, providing (a) that
utilization of the MOB for competing businesses to the business of the Tenant
will not be permitted and that Tenant shall have approval rights for MOB
prospective tenants, as provided in Section 12.1 and Article 17 of the Ground
Lease, and (b) establishing the Basic Rent to be paid for the first twelve full
months of the Lease after Closing (“Amendment to Lease Agreement”).

(e) Tenant and Seller shall have executed a Commencement Letter, in form and
substance satisfactory to Seller, establishing the commencement date of the
Lease.

(f) Tenant and Seller shall have executed a waiver of Tenant’s right of first
offer, in form and substance satisfactory to Seller, as described in Section 28
of the Lease (“Waiver of ROFO”);

(g) The parties shall have executed an agreement confirming the Purchase Price
calculation.

Notwithstanding the generality of the foregoing, Seller shall use reasonable
efforts to satisfy all of the foregoing conditions precedent. If Seller is
unable to satisfy all of the foregoing conditions precedent, Seller may waive
one or more conditions precedent, extend the Closing Date for up to an
additional fifteen (15) days to permit satisfaction of the applicable conditions
precedent or terminate this Contract, in any such event by written notice to
Purchaser. If Seller elects to close without satisfaction of a condition
precedent, Seller will be deemed to have waived any conditions actually known by
Seller to be unsatisfied at the Closing. If Seller elects to terminate, the
Earnest Money Deposit shall be immediately returned to Purchaser.

Section 9.06 Purchaser’s Conditions Precedent. Purchaser is not obligated to
perform under this Contract unless all of the following conditions precedent are
satisfied (or waived in writing by Purchaser) and are otherwise true and correct
as of the Closing Date:

(a) Seller has substantially completed the Improvements in accordance with the
architectural plans, drawings and specifications and has obtained a certificate
of occupancy or its equivalent from all necessary governmental authority to
allow the occupation of the Improvements as a surgical hospital.

 

18



--------------------------------------------------------------------------------

(b) Tenant shall have obtained at Closing all necessary permits and approvals
necessary to permit Tenant operate the Improvements as a surgical hospital as
intended under the terms of the Lease.

(c) Seller and Purchaser have entered into an Assignment of Lease as described
herein.

(d) Seller has performed all of its covenants, agreements, and obligations under
this Contract in all material respects and is otherwise not in default.

(e) Either: (i)_ The Closing (as defined therein) of the MOB Purchase
Transaction, including the extinguishment of the Ground Lease, or (ii) Seller
has executed an assignment and assumption of the Ground Lease, in form and
substance acceptable to Purchaser, assigning its rights as landlord upon
Closing.

(f) From and after the expiration of the Review Period, there has been no
material adverse change in the physical or environmental condition of the
Property, in the matters reflected in the Title Commitment, the Survey, or the
operating statements delivered to, or reviewed by, Purchaser hereunder since the
date of delivery, approval or review, as applicable, of such items, except to
reflect those items approved or otherwise created in writing by Purchaser.

(g) Tenant and Seller shall have executed the Waiver of ROFO;

(h) Amendment to Lease Agreement, executed by Seller, Tenant and Purchaser.

(i) The parties shall have executed an agreement confirming the Purchase Price
calculation.

Notwithstanding the generality of the foregoing, Purchaser shall use reasonable
efforts to satisfy all of the foregoing conditions precedent. If Purchaser is
unable to satisfy all of the foregoing conditions precedent, Purchaser may waive
one or more conditions precedent, extend the Closing Date for up to an
additional fifteen (15) days to permit satisfaction of the applicable conditions
precedent or terminate this Contract, in any such event by written notice to
Seller. If Purchaser elects to close, Purchaser will be deemed to have waived
any conditions actually known by Purchaser to be unsatisfied at the Closing.

ARTICLE X

NOTICES

Section 10.01 Notices. Any notice, demand or other communication which may or is
required to be given under this Contract must be in writing and must be:

 

19



--------------------------------------------------------------------------------

(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; or (c) transmitted by
reputable overnight courier service, such as Federal Express. Except as
otherwise specified herein, all notices and other communications shall be deemed
to have been duly given on (i) the date of receipt if delivered personally,
(ii) three (3) business days after the date of posting if transmitted by
registered or certified mail, return receipt requested, or (iii) the date of
delivery, if transmitted by reputable overnight courier service. A notice or
other communication not given as herein provided shall only be deemed given if
and when such notice or communication and any specified copies are actually
received in writing by the party and all other persons to whom they are required
or permitted to be given. Purchaser and Seller may change its address for
purposes hereof by notice given to the other parties in accordance with the
provisions of this Section, but such notice shall not be deemed to have been
duly given unless and until it is actually received by the other parties.
Notices hereunder shall be directed as follows:

 

If to Purchaser:    Carter Validus Properties II, LLC    4890 West Kennedy
Boulevard, Suite 650    Tampa, FL 33607    Attention: Lisa Collado    Telephone:
(813) 316-4244    Email: lcollado@cvreit.com With a copy to:    GrayRobinson,
P.A.    401 E. Jackson Street, Suite 2700    Tampa, Florida 33602    Attention:
Stephen L. Kussner, Esquire    Telephone: (813) 273-5296    Email:
stephen.kussner@gray-robinson.com If to Seller:    Fort Worth Hospital Real
Estate, LP    c/o United Surgical Partners, International, Inc.    15305 Dallas
Parkway    Addison, Texas 75001    Attn: General Counsel    Telephone:    Email:
bbickham@uspi.com With a copy to:    Bryan Looney    Kutak Rock, LLP    234
Millsap Road, Suite 200    Fayetteville, Arkansas 72703    Email:
bryan.looney@kutakrock.com

A party’s counsel may deliver any notice required or otherwise permitted to be
given by such party hereunder with the same effect as if given directly by the
party.

 

20



--------------------------------------------------------------------------------

ARTICLE XI

RISK OF LOSS

Section 11.01 Minor Damage. In the event of “minor” loss or damage being defined
for the purpose of this Contract as damage to the Property such that the
Property could be repaired or restored, in the opinion of an architect mutually
acceptable to Seller and Purchaser (with any fees, costs or expenses pertaining
to such opinion to be borne equally by Purchaser and Seller), to a condition
substantially identical to that of the Property immediately prior to the event
of damage at a cost equal to or less than $50,000, neither Seller nor Purchaser
shall have the right to terminate this Contract as to the Property due to such
damage, but all of Seller’s rights, title and interest to any claims and
proceeds Seller may have with respect to any casualty and other insurance
policies relating the Property shall either be paid to Purchaser and held and
disbursed by Purchaser.

Section 11.02 Major Damage. In the event of a “major” loss or damage (being
defined as any loss or damage which is not “minor” as defined hereinabove),
Purchaser shall have the option of terminating this Contract by written notice
to Seller delivered no later than the date that is ten (10) business days after
the date Purchaser is notified of the damage, in which event Seller and
Purchaser shall thereupon be released from any and all liability hereunder
except for the indemnity obligations of Purchaser expressly set forth in this
Contract. If Purchaser elects not to terminate this Contract, Purchaser and
Seller shall proceed with the Closing, provided Seller shall assign all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty, rental loss and other insurance policies relating
to the Property and all representations, warranties and covenants of the Seller
shall be modified to apply to the Property as so damaged and accepted by
Purchaser.

Section 11.03 Vendor and Purchaser Risk. Except as set forth in Section 11.01
and Section 11.02, Seller shall bear the full risk of loss until Closing. Upon
the Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

Section 11.04 Condemnation. If before the Closing any condemnation or eminent
domain proceedings are threatened or initiated against all or any portion of the
Property and, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would materially interfere with the current use of
the Property, then Purchaser may terminate this Contract upon written notice to
Seller delivered no later than the date that is ten (10) business days after the
date Purchaser first receives notice or becomes actually aware of the
commencement of the applicable eminent domain proceedings, and Seller and
Purchaser shall thereupon be released from any and all further liability
hereunder except for the indemnity obligations of Purchaser expressly set forth
in this Contract. If Purchaser does not elect to terminate this Contract within
such ten (10) business day period, or if, in the reasonable opinion of
Purchaser, such condemnation or eminent domain proceedings would not materially
interfere with Seller’s current use of the Property, Seller and Purchaser shall
proceed to the Closing, and Seller shall assign to Purchaser at the Closing all
rights and interest of Seller in and to any condemnation awards payable or to
become payable on account of such condemnation or eminent domain proceedings.

 

21



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Entire Agreement. This Contract constitutes the entire agreement
between the parties hereto and supersedes any prior understanding, letter of
intent or written or oral agreements between the parties concerning the
Property.

Section 12.02 No Rule of Construction. This Contract has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
party with respect to the authorship hereof or of any of the documents to be
delivered by the respective parties at the Closing.

Section 12.03 Multiple Counterpart; Governing Law; Venue. This Contract may be
executed in multiple counterparts each of which shall be deemed an original but
together shall constitute one and the same instrument, and shall be construed
and interpreted under the laws of the State in which the Property is located
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the City and County in which the Property is
located. Each party irrevocably, unconditionally, and absolutely consents to the
exclusive jurisdiction of any court in Dallas County, Texas. Each party hereby
agrees to submit to the personal and exclusive jurisdiction and venue of these
courts and waives any objection to venue or to convenience of forum.

Section 12.04 Attorneys’ Fees. In the event of any litigation or other
proceeding brought by either party hereunder, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs of suit.

Section 12.05 Interpretation. This Contract shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include their
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval, consent, or
agreement in writing of the person holding the right to approve, consent or

 

22



--------------------------------------------------------------------------------

agree with respect to the matter in question, and the words “require” or
“judgment” or “satisfy” or derivations of said words or words of similar import
mean the requirement, judgment or satisfaction of the person who may make a
requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words
“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Contract in its entirety; (j) references to sections, articles, paragraphs
or clauses are to the sections, articles, paragraphs or clauses of this
Contract; and (k) numberings and headings of sections, articles, paragraphs and
clauses are inserted as a matter of convenience only and shall not affect the
construction of this Contract. Seller acknowledges that Seller’s obligations
with respect to any covenant, indemnity, representation or warranty under this
Contract which expressly survives the Closing shall be considered a “liability”
for purposes of any member or other distribution limitation imposed under the
organizational laws applicable to Seller and/or its members, shareholders and
partners for a period of one (1) year after Closing.

Section 12.06 Exhibits. The exhibits attached hereto shall be deemed to be an
integral part of this Contract.

Section 12.07 Modifications. This Contract cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Title
Company.

Section 12.08 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.09 Time of Essence. Time is of the essence to both Seller and
Purchaser in the performance of this Contract, and they have agreed that strict
compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract. If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the United States of America or State in which the Property is
located, then and in such event, the time of such period shall be extended to
the next day which is not a Saturday, Sunday or legal holiday.

Section 12.10 Confidentiality. Purchaser and Seller shall hold, and shall
instruct their respective employees and representatives to hold, in strict
confidence, and Purchaser and Seller shall not disclose, and shall prohibit
their respective employees and representatives from disclosing, to any other
person without the prior written consent of the other party, (a) the terms of
this Contract and the Property, including the Lease,

 

23



--------------------------------------------------------------------------------

(b) any of the information in respect of the Property delivered to or for the
benefit of Purchaser whether by its employees and representatives (“Purchaser’s
Representatives”) or Seller or its respective employees and representatives
(“Seller’s Representatives”), and (c) the identity of any direct or indirect
owner of any beneficial interest in Seller or Purchaser. Notwithstanding
anything contained in this Contract to the contrary, the parties obligations
under clauses (a), (b) and (c) of the immediately preceding sentence shall
survive the Closing and not be merged therein. Notwithstanding anything to the
contrary hereinabove set forth, the parties may disclose such information (i) on
a need-to-know basis to its employees, agents, consultants, members of
professional firms serving it, Tenant, and existing or potential lenders,
investors, partners, consultants and brokers, on a confidential basis, such
terms of the Contract as are customarily disclosed to such parties in connection
with similar acquisitions, (ii) as may be required in order to comply with
applicable laws, rules or regulations or a court order or as may be required for
any disclosure or filing requirements of the Securities and Exchange Commission,
the Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules promulgated
thereunder or any authority governing disclosure filings required by applicable
law, rules or regulations, including but not limited to the disclosure of any
lease, including any amendments, modifications, extensions or renewals thereto
and any collateral material used in connection with a public offering of
securities by Purchaser or (iii) to the extent that such information is a matter
of public record. By Seller’s and Purchaser’s execution of this Contract, Seller
and Purchaser hereby confirm their respective agreement to indemnify, defend and
hold the other free and harmless from and against any and all losses, costs,
damages, claims, liabilities, expenses, demands or obligations (including
reasonable attorneys’ fees, expenses and disbursements), of any kind or nature
whatsoever, arising out of a breach of this Section 12.10 by the indemnifying
party.

Section 12.11 Information and Audit Cooperation. At Purchaser’s request, at any
time after Closing and continuing for a period of one (1) year after Closing,
Seller shall provide to Purchaser’s designated independent auditor access to the
books and records of the Property, and all related information regarding the
Property for the period for which Purchaser is required to have the Property
audited, and Seller shall provide to such auditor a representation letter
regarding the books and records of the Property, in substantially the form of
Exhibit H attached hereto, in connection with the normal course of auditing the
Property in accordance with generally accepted auditing standards.

Section 12.12 Assignment. Purchaser shall have the right to assign all or any
portion of its rights and obligations under this Contract to (i) any entity
resulting from a merger or consolidation with Purchaser or any organization
purchasing substantially all of Purchaser’s assets, (ii) any entity succeeding
to substantially all of the business and assets of Purchaser, (iii) any
subsidiary, affiliate or parent of Purchaser, (iv) any entity controlling,
controlled by or under common control with Purchaser or (v) any entity resulting
from the reorganization of Purchaser outside of a bankruptcy reorganization. In
such event, Purchaser shall notify Seller of such transfer. For purposes of this
Contract, “control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership or voting securities, by contract, or otherwise.
Except as set forth above in this

 

24



--------------------------------------------------------------------------------

Section 12.12, Purchaser shall have no right to assign this Contract or any of
Purchaser’s rights or obligations hereunder without the prior written consent of
Seller. No assignment of this Contract by Purchaser shall relieve the entity
named as Purchaser herein from its obligations hereunder.

Section 12.13 Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Contract. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Contract, and is
nonrefundable in all events.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

 

PURCHASER: CARTER VALIDUS PROPERTIES II, LLC, a Delaware limited liability
company By:   /s/ Michael Seton Print Name:   Michael Seton Title:   President
SELLER: FORT WORTH HOSPITAL REAL ESTATE, LP, a Texas limited partnership   By:  
USP Ft. Worth Hospital Real Estate, Inc., its General Partner By:   /s/ Jeff
Andrews Name:   Jeff Andrews Title:   President

 

26



--------------------------------------------------------------------------------

TITLE COMPANY JOINDER

The Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of the Title Company set forth herein and the
accompanying escrow instructions and to acknowledge receipt, as of the date set
forth below, of an original counterpart of this Contract signed by Seller and
Purchaser.

Date: November 14, 2014.

 

First American Title Insurance Company By:   /s/ Catherine M. Bartholomew Name:
  Catherine M. Bartholomew Title:   Senior National Paralegal

Address:  

3031 N. Rocky Point Drive West,

Stuite 770, Tampa, FL 33607

 

27



--------------------------------------------------------------------------------

SCHEDULE 3.03

LIST OF CERTAIN REVIEW ITEMS

OPERATING INFORMATION

 

1. Historical Operating Statements – Historical operating statements. Current
YTD monthly operating statements.

 

2. Operating Budget – Current year’s operating and capital budget(s).

 

3. Service Contracts – Copies of all service, maintenance, leasing, management,
and other contracts or agreements to be assumed by Purchaser at closing.

 

4. Tax Bills – Three (3) years historical real estate tax bills.

BUILDING INFORMATION

 

5. Property Condition Reports – All third party reports in Seller’s possession
accessing the physical and structural condition of the Property and Property
components including, without limitation: Soils (including boring logs and soils
reports) and Geotechnical reports.

 

6. Site and Building Plans – Comprehensive set of plans including all specialty
plan subsets: Architectural, Structural, Mechanical, Plumbing, Electrical, Roof,
and Landscape plans.

 

7. Copies of all leases.

 

8. A rent role in form acceptable to Purchaser.

 

9. Estoppel Certificate and SNDAs from each tenant.

MISCELLANEOUS OTHER INFORMATION

 

10. Title – Existing owner’s title policy for the Property.

 

11. Violations – Copies of any notices of violations from any agency or entity
having public or private jurisdiction over the Property.

 

12. Litigation – List of all litigation pending against the Property or the
Seller relating to the Property.

 

Schedule 3.03 - 1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

PARCEL A:

BEING a tract of land out of the E. S. Harris Survey Abstract No 688, Fort
Worth, Tarrant County, Texas described in the Deed to the Profit Sharing Plan
for the Employees of John E. Quarles Co. (PSP tract) recorded in D207090588 Deed
Records of Tarrant County, Texas (DRTC) said tract being tied to the Texas
Coordinate System, North Central Zone, NAD83, bearings are grid, distances are
horizontal ground measurements, and being more particularly described as
follows:

BEGINNING a set 5/8 inch brazed iron pin (5/8 BIP) for the southwest corner of
the tract described herein and being N 31°54’45” W, 132.50 feet from the
southeast corner of Lot 1, Block 1 Vera Lee Addition, Fort Worth, Tarrant
County, Texas, as shown by plat recorded in Cabinet B, Slide 2134 DRTC, and
being in the west line of a 40 feet wide permanent access easement as originally
described in Volume 3875, Page 201 DRTC, said point also being the northwest
corner of a tract described in the Deed to John E. Quarles Co.(Quarles Tr)
recorded in D207090559 DRTC, THENCE N 31°54’45” W, with the east line of the
said Lot 1, Vera Lee Addition, and the west line of the said access easement,
191.50 feet to a set P/K nail, said point being the most southerly southwest
corner of a Lot 1, Block 1 Melric Addition, Fort Worth, Tarrant County, Texas,
as shown by plat recorded in Volume 388-50, Page 81 DRTC and said point having
coordinates of N=6,949,233.62, E=2.323,141.72; THENCE N 68°51’51” E, with the
south line of the said Melric Addition, 150.50 feet to a set 5/8 BIP for the
northeast corner of the tract described herein and the southeast corner of the
said Melric Addition Lot 1 and being in the west line of a tract described in
the Deed to the City of Fort Worth recorded in D205032570 DRTC, having
coordinates of N=6,949,287.89, E=2,323,282.10; THENCE with the following courses
and distances with the common line of the said Fort Worth tract and the tract
described herein; S 19°02’49” E, 25.68 feet; a set 5/8 BIP S 22°43’15” E, 50.00
feet, a set 5/8 BIP; S 24°05’15”E, 50.00 feet, a found 1/2 inch iron pin; S
25°40’15”E, 39.68 feet, a set 5/8 BIP; for the southeast corner of the tract
described herein and being the northeast corner, of the said Quarles Tr.; THENCE
S 58°05’39” W, with the north line of said Quarles Tr, 123.02 feet to the place
of beginning and containing 23,941 square feet or 0.550 acre of land.

 

A - 1



--------------------------------------------------------------------------------

PARCEL B:

Tract 1:

Lot 1, Block 1, VERA LEE ADDITION to the City of Fort Worth, Tarrant County,
Texas, according to plat recorded in Cabinet B, Slide 2134, Deed Records of
Tarrant County, Texas.

Tract 2:

BEING a tract of land out of the E. S. Harris Survey Abstract No 688, Fort
Worth, Tarrant County, Texas described in the Deed To the John E. Quarles Co.
recorded in D207090559 Deed Records of Tarrant County, Texas (DRTC) said tract
being tied to the Texas Coordinate System, North Central Zone, NAD83, bearings
are grid, distances are horizontal ground measurements, and being more
particularly described as follows:

BEGINNING a set 5/8 inch brazed iron pin (5/8 BIP) for the southwest corner of
the tract described herein and being the southeast corner of Lot 1, Block 1 Vera
Lee Addition, Fort Worth, Tarrant County, Texas, as shown by plat recorded in
Cabinet B, Slide 2134, DRTC, said point being in the north right-of-way of Park
Place Avenue and being in the west line of a 40 feet wide permanent access
easement as originally described in Volume 3875, Page 201 DRTC, said point
having coordinates of N=6,948,958.59, E=2,323,312.99; THENCE N 31°54’45” W, with
the east line of the said Lot 1, Vera Lee Addition, and the west line of the
said access easement, 132.50 feet to a set 5/8 BIP, said point being the
southwest corner of a tract described in the Deed to the Profit Sharing Plan for
Employees of John E. Quarles Co. (PSP tract); THENCE N 58°05’39” E, with the
south line of the said PSP tract 123.02 feet to a set 5/8 BIP for the northeast
corner of the tract described herein and the southeast corner of the said PSP
tract and being in the west line of a tract described in the Deed to the City of
Fort Worth recorded in D205032570 DRTC; THENCE with the following courses and
distances with the common line of the said Fort Worth tract and the tract
described herein; S 25°40’48” E, 10.32 feet; a set 5/8 BIP S 27°24’20” E, 50.00
feet, a set 5/8 BIP; S 28°37’20” E, 50.00 feet, a set 5/8 BIP; S 30°30’20” E,
50.00 feet, a set 5/8 BIP; S 32°07’57” E, 32.79 feet to a set 5/8 BIP for the
southeast corner of the tract described herein and being in the north
right-of-way of the said Park Place Avenue; THENCE S 85°58’13” W, with the north
line of said Park Place Avenue, 128.97 feet to the place of beginning and
containing 19,073 square feet or 0.438 acre of land.

 

A - 2



--------------------------------------------------------------------------------

PARCEL C:

Lot 1, Block 1, MELRIC ADDITION to the City of Fort Worth, Tarrant County,
Texas, according to plat recorded in Volume 388-50, Page 81, Plat Records of
Tarrant County, Texas.

 

A - 3



--------------------------------------------------------------------------------

EXHIBIT B

Intentionally Deleted.

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL WARRANTY DEED

[To be conformed to the laws of where the Property is located.]

This instrument prepared by or under the supervision of (and after recording
should be returned to):

 

Name:  

 

  ,   Esquire   Address:  

 

   

 

   

 

 

(Space Reserved for Clerk of Court)

 

 

 

Parcel I.D. No.

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made and entered into as of the      day of
            , 20     by                     , a                     
                    (“Grantor”), whose mailing address is                     ,
                    ,                     ,                     , to
                    , a                      (“Grantee”), whose taxpayer
identification number is                      and whose mailing address is
                    . Wherever used herein, the terms “Grantor” and “Grantee”
shall include all of the parties to this instrument and their successors and
assigns.

W I T N E S S E T H:

GRANTOR, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained and sold, and by these presents does hereby
grant, bargain and sell to Grantee and Grantee’s heirs, successors and assigns
forever, the following described land situate and being in                     
County,                      (the “Property”), to wit:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

TOGETHER WITH all right, title and interest of Grantor in and to all the
tenements, hereditaments and appurtenances thereunto belonging or in anywise
appertaining.

THIS CONVEYANCE is made SUBJECT TO: (i) all exceptions to title set forth on
Exhibit “B”, attached hereto and made a part hereof for all purposes; (ii) taxes
for the year 20     and subsequent years, the payment of which Grantee assumes
(collectively, the “Permitted Exceptions”).

 

C - 1



--------------------------------------------------------------------------------

TO HAVE and to hold the same in fee simple forever.

GRANTOR shall and will warrant and defend the Property to Grantee and its
successors and assigns against the lawful claims of all persons lawfully
claiming by, through or under Grantor, but no others.

Mail all tax statements directly to Grantee at the following address:
                    .

IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal as of the day and
year first above written.

 

WITNESSES:    

 

  , a        

 

 

 

    By:  

 

Print Name:  

 

    Print Name:  

 

      Title:  

 

 

    Print Name:  

 

    [CORPORATE SEAL]       Address:  

 

       

 

       

 

 

STATE OF     )     ) ss: COUNTY OF     )

Before me, the undersigned, a Notary Public on this day personally appeared
known to me or proved to me to be the person and officer whose name is
subscribed to the foregoing instrument and acknowledged to me that the same was
the act of the Fort Worth Hospital Real Estate, LP, a Texas limited partnership,
and that he had executed the same as the act of such limited partnership for the
purposes and consideration therein expressed, and in the capacity therein
stated.

 

   

 

[Notarial Seal]   Notary Public, State of  

 

Print Name:    

 

My Commission Expires:    

 

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT A

To Special Warranty Deed

PROPERTY DESCRIPTION

[Insert Legal Description from Seller’s vesting deed]

 

C - 3



--------------------------------------------------------------------------------

EXHIBIT B

To Special Warranty Deed

EXCEPTIONS TO TITLE

[to be provided upon receipt and approval of Title Commitment and shall include
the Permitted Exceptions]

 

C - 4



--------------------------------------------------------------------------------

EXHIBIT D

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF                       §                          §            KNOW
ALL MEN BY THESE PRESENTS: COUNTY OF                       §   

                     (“Grantor”) and                      (“Grantee”) are
parties to that certain Purchase Agreement dated                     , 2014 (as
amended, the “Purchase Agreement”). Grantor for and in consideration of the sum
of Ten and No/100 Dollars ($10.00) and other good and valuable consideration to
Grantor in hand paid by Grantee, has GRANTED, SOLD, ASSIGNED, TRANSFERRED,
CONVEYED, and DELIVERED and does by these presents GRANT, SELL, ASSIGN,
TRANSFER, CONVEY, and DELIVER unto Grantee all of Grantor’s right, title and
interest in and to, all the following described properties, rights, and
interests (collectively, the “Property”) arising or used in connection with that
certain real property described on Exhibit A attached hereto and incorporated
herein by reference (the “Real Property”):

[Property description to be finalized upon identification of contracts and
warranties to be assigned prior to Closing]

(a) All of Grantor’s interest in that certain Lease Agreement between Grantor,
as landlord, and Fort Worth Surgicare Partners, LTD, as tenant (“Tenant”), dated
August 8, 2013.

(b) To the extent assignable and without any warranty or recourse to Grantor,
except as otherwise specifically provided to the contrary in the Purchase
Agreement, all of Grantor’s right, title and interest, if any, in any parking
agreements, and all contract rights of Grantor relating to the Real Property
and/or improvements thereon and all other intangible rights which are
appurtenant to the Real Property and/or the improvements, including (to the
extent assignable) all roof, HVAC and other warranties issued with respect to
the improvements, to the extent assignable, and the non-exclusive right to use
of the trade name associated with the improvements, and any and all derivations
of such name to the extent that Grantor has such right, provided this shall not
apply to any trade names associated with the Tenant’s business or the MOB (as
defined herein).

(c) Without any warranty or recourse to Grantor, all of Seller’s right, title
and interest, if any, in all equipment, furniture, furnishings, machinery,
heating, plumbing, ventilation and air conditioning systems and equipment,
carpet, tile, floor coverings, security devices, sprinkler systems, supplies,
telephone exchange numbers, tenant lease files, leasing records, tenant credit
reports, telephone systems, audio systems, keys, surveys, plans and
specifications (whether in cad, electronic or other format), maintenance
equipment and supplies and all other tangible personal property situated on the
Real Property and used in connection therewith or with the improvements thereon
along with Grantor’s interest, if any, as lessee in any rented or leased
personal property, to the extent assignable.

 

D - 1



--------------------------------------------------------------------------------

The parties agree that the Real Property is subject to that certain Ground Lease
dated November 18, 2013 between the Grantor, as landlord, and 1800 Park Place
Partners, LLC, as tenant (“Ground Tenant”)(“Ground Lease”) upon which a medical
office building has been constructed by Ground Tenant (“MOB”). The Real Property
as defined herein and Property defined herein, is subject to the Ground Lease
and its terms, and assets of the Ground Tenant or the improvements located upon
the “Property” as defined in this Ground Lease shall not be a part of the
Property except the extent of the Grantor’s interest in the same as “Landlord”
under the Ground Lease.

Additionally, notwithstanding anything to the contrary contained herein, without
limitation, the following are not included in the Property (collectively, with
the property of the Ground Tenant the “Excluded Assets”): (a) the name(s) of
Tenant or Ground Tenant or any logo, service mark, tradename, trademark or name
utilized by the same (collectively, the “Marks”), (b) any unearned insurance
premiums, (c) any insurance policies or insurance contracts owned or held by
Grantor or its affiliates in connection with the Property and/or the Real
Property, and (e) any and all deposits, cash and other accounts owned or held by
Grantor or its affiliates, except for any refundable tenant security deposits.
Grantee shall not use any of the Marks in connection with the operation of the
Real Property.

 

D - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on this      day of             , 20    .

 

ASSIGNOR: FORT WORTH HOSPITAL REAL ESTATE, a Florida limited partnership By:  

 

Print Name:  

 

Title:  

 

ASSIGNEE: CARTER VALIDUS PROPERTIES II, LLC, a Delaware limited liability
company By:  

 

Print Name:  

 

Title:  

 

 

D - 3



--------------------------------------------------------------------------------

EXHIBIT E

INTENTIONALLY OMITTED

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
                     (“Transferee”), that withholding of tax under Section 1445
of the Internal Revenue Code of 1986, as amended (the “Code”), will not be
required upon the transfer of certain real property to Transferee by
                     (“Transferor”), the undersigned hereby certifies the
following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

 

  2. Transferor is not a disregarded entity as defined in Treasury Regulations §
1.1445-2(b)(2)(iii);

 

  3. Transferor’s U.S. employer identification number is                     ;
and

 

  4. Transferor’s address is                     .

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

EXECUTED as of (but not necessarily on) this      day of             , 20    .

 

TRANSFEROR:                     , a                      By:  

 

Name:  

 

Title:  

 

 

F - 1



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this      day of             , 20    .

 

 

 

[Notarial Seal]   Notary Public, State of  

 

  Print Name:  

 

  My Commission Expires:  

 

 

F - 2



--------------------------------------------------------------------------------

EXHIBIT G

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Article IX of this Contract.

[TO BE COMPLETED BY SELLER, AS APPROPRIATE]

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THIS CONTRACT DOES NOT
INDICATE PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE
ANY OF PURCHASER’S RIGHTS UNDER THIS CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR
ANY OR NO REASON, TO TERMINATE THIS CONTRACT DURING THE REVIEW PERIOD.

 

G - 1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF AUDIT LETTER

[Seller Letterhead]

 

 

  

 

  

 

  

 

  

            , 201    

Ladies and Gentlemen:

Fort Worth Hospital Real Estate, LP, a Texas limited partnership (“Owner”) is
writing you, as the recent seller of the real property and
improvements                     (the “Property”), as listed in the attachment,
to confirm its understanding that your audit, undertaken at the request of
                    , of the Combined Statement of Revenue in Excess of Certain
Expenses (Combined Statement) of the Property for the year ended December 31,
2014 (the “Combined Statement”), was made for the purpose of
                     (“Auditor”) expressing an opinion as to whether the
Combined Statement presents fairly, in all material respects, the revenue and
certain expenses in conformity with the accrual basis of accounting.

By way of background to this letter, the Property was sold by the Owner to
                     (“Purchaser”) pursuant to a purchase and sale agreement
dated             , 201     (the “Agreement”). The books and records relating to
the Property, while owned by the Owner, (i) were not audited, on an individual
property level, and were not prepared in anticipation of audit, (ii) were
maintained in accordance with the undersigned’s internal accounting standards or
policies, and (iii) do not contain disclosure statements (as used in this
letter, “financial statements of the Property” mean those financial statements
of the Property maintained by the Owner as described in this sentence). In
accordance with the Agreement, the Owner agreed to make available books and
records relating to the Property, without any representations or warranties, to
the purchasers, and have been made available to you at the request of
                    , Purchaser, without any obligation to reconstitute such
books and records in order to conform them to any particular accounting or
financial reporting standards or requirements.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be materially changed or
influenced by the omission or misstatement.

When a representation or statement herein is qualified by Owner’s knowledge,
knowledge shall mean the knowledge of the Vice President of Owner, who was
actively involved with the Property during Owner’s ownership of the same,.

 

H - 1



--------------------------------------------------------------------------------

Owner confirms, to its knowledge, the following representations made to you
during your audit:

 

  5. The financial statements of the properties were generated from our
accounting system and are complete and accurate for the year ended December 31,
20     in all material respects and for the     -months ended (most recent
quarter end).

 

  6. To Owner’s knowledge, for the year ended December 31, 20    , there have
been no:

 

  a) Instances of fraud involving any member of management or employees who have
significant roles in control of the financial reporting of the Property.

 

  b) Instances of fraud involving others that are reasonably likely to have a
material effect on the financial statements of the Property.

 

  c) Other instances of fraud perpetuated on or within the Property that are
reasonably likely to have a material effect on the financial statements of the
Property.

 

  d) Communications from regulatory agencies concerning non-compliance with, or
deficiencies in, financial reporting practices that could have a material effect
on the financial statements of the Property.

 

  e) Violations or possible violations of laws or regulations, the effects of
which should be considered for disclosure or recording a loss contingency in the
financial statements of the Property, in the undersigned’s business judgment.

 

  7. To Owner’s knowledge, to the extent that such events would materially
affect the financial statements of the Property for the year 20    , we are
aware of no:

 

  a. Material transactions that have not been properly recorded in the
accounting records underlying the Statement.

 

  b. Events that have occurred subsequent to December 31, 20     and through the
date of this letter that would require adjustment to amounts included in the
financial statements of the Property.

 

  8. To Owner’s knowledge, the Property, during the ownership of the Owner, has
complied with all aspects of contractual agreements that would have a material
effect on the financial statements of the Property in the event of
noncompliance.

 

  9. To Owner’s knowledge, all income from operating leases, including
recoveries from tenants, is included in the books and records made available to
you.

Very truly yours,

Fort Worth Hospital Real Estate, LP, a Texas limited partnership

 

 

   

 

  Vice President      

 

H - 2